Citation Nr: 1431500	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  07-21 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a disability rating in excess of 50 percent from March 29, 2012 for PTSD.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel
INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971, including combat service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that granted service connection for PTSD and assigned a 30 percent disability rating.  The RO denied entitlement to a TDIU in December 2007.

The Board remanded this matter in March 2011 for additional development, which has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  In August 2012, the RO granted a 50 percent rating for the Veteran's PTSD and assigned an effective date of March 29, 2012.  However, the Veteran has not received the highest possible scheduler rating for PTSD and his claim remains on appeal before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to June 25, 2009, the Veteran's PTSD manifested by symptoms such as depressed and anxious mood, and sleep disturbance, that caused or more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.

2. Since June 25, 2009, the Veteran's PTSD has been manifested by symptoms that cause or more nearly approximate occupational and social impairment with reduced reliability and productivity but do not cause occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation greater than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2. The criteria for an evaluation of 50 percent from June 25, 2009 for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A May 2006 letter notified the Veteran of the requirements to substantiate his claim for service connection for PTSD.  He was also provided notice of how to substantiate a claim for a higher initial rating in an August 2006 letter; however, since the Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection for PTSD, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Social Security Administration indicated that no records were available because the Veteran either did not file a claim for disability benefits or did not submit medical records in support of a claim.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the June 2006 and March 2012 examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id. 

There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran asserts that his PTSD is more severe than contemplated by the assigned evaluations.  In June 2006, the RO granted service connection and assigned an initial 30 percent disability rating for PTSD under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the pendency of the appeal, the RO assigned a 50 percent rating effective March 29, 2012.  Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  American Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); a GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers); and a GAF score of 61-70 is assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.  Assigned GAF scores are not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2013).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The evidence includes statements, VA treatment records, and two VA examinations.  During his June 2006 VA examination, the Veteran reported that his PTSD symptoms interfered with his relationship with his wife and children.  He also said his social functioning was impaired because he could not tolerate crowds, social functions, or maintain close interpersonal relationships.  He had few close friends and did not engage in recreational activities other than watching television.  He worked part-time.  The Veteran reported occasional suicidal thoughts, feelings of guilt, chronic anxiety and depression, and sleep impairment.  The examiner opined that the Veteran's PTSD symptoms had negatively affected his ability to effectively work; his ability relate interpersonally and socially; his marriage, including sexual vigor; and his sleep on a chronic basis.  The examiner further opined that the Veteran's functional impairment included a diminished ability to engage in leisure activities and diminished quality of life.  The examiner found that the Veteran's symptoms resulted in deficiencies with family relations; work, including reduced motivation and interest in work; and mood, including chronic anxious dysphonia and significant depression.  Symptoms also resulted in reduced reliability and productivity.  The examiner opined that the Veteran's alcoholism was part of his PTSD.  Not observed during the examination were abnormal speech; panic attacks; difficulty in understanding complex commands; impairment of memory; impaired judgment; or impaired thinking.  The examiner assigned a GAF score of 55, which represents moderate symptoms.

In an October 2006 statement, the Veteran's spouse indicated that the Veteran's PTSD interfered with his ability to sleep, which encouraged to his alcoholism and contributed to his absenteeism from work.  She also noted his violent tendencies and depression, and stated that his symptoms put strain their marriage.

In his July 2007 substantive appeal, the Veteran stated that his symptoms were no longer occasional and intermittent and had worsened in the past year.  He reported that he had been in counselling.  He also treated his condition with medications, but said the medications only helped for a few hours.  He noted continued sleep difficulty, depression, lack of motivation to work, problems concentrating, and memory lapses.  He said his wife complained that his symptoms affected their relationship.

VA treatment records show that in February 2007 the Veteran described mood swings, irritability, and disturbed sleep as well as continued dislike of large crowds.  He reported having decreased energy, fatigue, impaired concentration, and difficulty staying focused.  He admitted to having passive suicidal ideation.  His relationship with his family was good.  In May 2007, the Veteran reported that while having nightmares, he would try to choke or hit his wife.  By August 2007, he and his wife were sleeping in separate beds.  These treatment records, as well as a January 2008 treatment record, show that the Veteran was groomed appropriately, was cooperative with good eye contact, and had full range and congruent affect.  His mood was mildly anxious and dysphoric.  He did not have any overt lethal ideation, paranoia, delusions, or perceptual abnormalities.  His insight and judgment were intact.  A May 2008 record indicates that the Veteran's mood was less dysphoric than in the past.  A depression screen was performed in May 2008, which showed that he had mild depression.  Treatment records dated from February 2007 through April 2009 show a GAF score of 65, which represents mild symptoms. 

An April 2009 VA treatment record shows that the Veteran reported losing his job in November 2008 due to the economy.  He said he was more depressed and down and indicated that he had stress due to finances.  A GAF score of 65 was continued until June 2009, at which time a GAF score of 50 was assigned.  The Veteran's provider observed that the Veteran's attention, concentration, and memory were fair.  His judgment and insight was also described as fair.

VA treatment records dated May and August 2010 show continued struggle with depression, anxiety, and PTSD.  He had a sad mood, anhedonia, insomnia, and mild psychomotor agitation with feelings of guilt.  He reported continued flash backs, nightmares, numbness, hypervigilance, avoidance, and feelings of helplessness.  The provider observed that the Veteran's mood was depressed and anxious.  His concentration was adequate, his insight fair, and cognitive skills normal.  A GAF score of 55 was assigned.  In October 2010, the Veteran's provider stated that the Veteran's symptoms appeared to be a little better and assigned a GAF score of 58.

During a March 2012 VA examination, the Veteran reported continued relationships with his wife, children, and grandchildren.  He had acquaintances but no real friends.  His last full time employment was January to May 2011.  He said he stayed home most of the time and did not have the motivation to engage in recreational activities.  At most, he gardened and worked in his yard.  Two to three days a week, he worked for other people to earn money.  He reported that six months ago while shopping, he had an altercation with another customer, which resulted in him being removed from the store; however, he stressed that this was not a normal occurrence.  The Veteran reported depression and said he had problems getting out of bed and going to work.  He believed that his medications interfered with his work.  He also reported having had problems with concentration and memory while at work.  The examiner observed depressed mood, panic attacks that occurred weekly or less, chronic sleep impairment, and mild memory loss.  The examiner found that the Veteran's re-experiencing symptoms were moderately frequent and moderate in intensity.  The examiner stated that the Veteran's avoidance and hyperarousal were persistent and moderate with the exception of irritability and anger, which were moderately severe.

The examiner opined that the Veteran was not considered fully unemployable due to PTSD and found that his symptoms would limit the occupational environments in which he could function effectively.  The Veteran's irritability and other hyperarousal symptoms as well as avoidance precluded his working in crowded or noisy settings.  The examiner further stated that his impaired concentration and memory would adversely affect his performance in tasks requiring attention to detail and his ability to learn and complete complex processes.  The examiner opined that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity.  A GAF score of 51 was assigned.

The hallmark characteristics of the Veteran's PTSD are his depressed and anxious moods and sleep disturbances.  He also reported anxious behaviors such as not wanting to be in crowds or large groups of people.  However, prior to June 25, 2009, he did not report panic attacks and clinicians did not observe impairment of speech, judgment, memory, or thinking.  Further, relationships with his family were intact, he had some friends, and he was working part-time.  Records indicate that his employment was affected because of the economy as well as his decreased motivation, mood, and sleep troubles.  With the exception of the June 2006 VA examination report, the Veteran's GAF scores were 65, indicating mild symptoms.  While the June 2006 VA examiner assigned a GAF score of 55, the overall disability picture for the period prior to June 25, 2009, is more accurately contemplated under the criteria for a 30 percent rating.  The evidence does not indicate that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity due to flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; and difficulty in establishing and maintaining effective work and social relationships.  Id.  Accordingly, an initial disability rating in excess of 30 percent is not warranted prior to June 25, 2009.

The Board finds that the Veteran is entitled to a 50 percent rating for his PTSD from June 25, 2009, the date the evidence shows a worsening of his condition.  Since this date, the Veteran's GAF scores have ranged between 50 and 58, representing moderate to severe symptoms.  In June 2009, the clinician found his concentration adequate and insight, memory, judgment, and concentration fair, while treatment records dated in 2010 appear to show an increase in PTSD symptoms, such as numbness, hypervigilance, avoidance, and feelings of helplessness.  Further, in March 2012, the Veteran reported having acquaintances but no real friends, limited work options, and problems with concentration and memory while working odd jobs.  The examiner opined that the Veteran's symptoms would limit environments in which he could function effectively and prevent him from engaging in jobs that would require attention to detail, an extensive amount of learning, and the ability to complete complex processes.  The examiner opined that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity.  Thus, based on the GAF scores and the VA examiner's finding of impairment in occupational settings and subject matter, the Board finds that a 50 percent rating is warranted from June 25, 2009.

A rating in excess of 50 percent from June 25, 2009 for PTSD is not warranted.  Although a GAF score of 50 indicating serious symptoms or serious social or occupational impairment was assigned on one occasion, the Board must look at the totality of the evidence, to include both the GAF scores and clinical findings.  Since June 25, 2009, the clinical findings have not shown suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; or the inability to establish and maintain effective relationships.  While the Veteran reported one altercation which resulted in him being escorted from a store, he reported that the incident was not a normal occurrence.  Accordingly, a 50 percent evaluation, but no more, from June 25, 2009 for PTSD is warranted.

Consideration has been given to whether the manifestations of the Veteran's service-connected PTSD present an exceptional or unusual disability picture so as to warrant referral to the appropriate officials to determine the propriety of an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  An extraschedular rating cannot be assigned in the first instance, but it must be specifically adjudicated whether to refer a case for such an evaluation, when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008), citing Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the assigned schedular evaluations are not inadequate.  Thun, 22 Vet. App. at 115.  Evaluations in excess of those currently in effect may, in the appropriate cases, be given for certain manifestations of PTSD, but the evidence of record does not support higher evaluations on this basis.  The different disability evaluations for PTSD, as for most psychiatric disorders, are predicated on social and occupational impairment.  Thus, because the probative and persuasive evidence of record does not reflect that the Veteran's PTSD, alone, shows such an exceptional or unusual disability picture that goes beyond the limits of the schedular criteria, that criteria are sufficient with which to rate the severity of his PTSD. 

Ultimately, while the evidence of record shows that the manifestations of the Veteran's service-connected PTSD impacts his ability to be employed in certain capacities, the record does not demonstrate that there exists a level of interference with employment not already encompassed by the currently assigned evaluations.  See Thun, 22 Vet. App. at 115.  Therefore, the criteria for submission for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied.

Entitlement to a 50 percent disability rating for PTSD from June 25, 2009 is granted.



REMAND

The Veteran seeks entitlement to a TDIU.  A total disability rating may be assigned where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more.  38 C.F.R. § 4.16.  In this case, the Veteran's only service connected disability is PTSD, which has been rated 50 percent disabling from June 25, 2009.  Accordingly, he does not meet the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16.

However, the March 2012 VA examiner, although stating that the Veteran was not considered fully unemployable due to PTSD, nevertheless noted that his symptoms would limit the occupational environments in which he could function effectively.  Specifically, the examiner noted that irritability and other hyperarousal symptoms as well as avoidance preclude his working in crowded or noisy settings, and impaired concentration and memory would adversely affect his performance in tasks requiring close attention to detail, significant amounts of new learning and complex processes.  Given the examiners statements about restrictions on work environments and duties, the Board finds that his case must be referred for consideration of entitlement to a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. Refer the TDIU claim to the Director of Compensation for consideration of entitlement to TDIU in accordance with 38 C.F.R. § 4.16(b).

2. Then, readjudicate the Veteran's claim for entitlement to a TDIU, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


